Title: To Thomas Jefferson from Solomon Southwick, 10 October 1823
From: Southwick, Solomon
To: Jefferson, Thomas

Dear Sir,  Albany, Oct. 10, 1823.I take the liberty of sending you a Poem I have ventured to publish, in the hope that it may afford you a few moments amusement.I likewise send the first number of the National Discourse, and frankly assure you, that if convenient I should like to have your opinion, to be published, as to the general correctness of the principles I have laid down. whether these were not the principles we punctually contended for in ‘98. and whether it be not worth an effort to preserve them?You will see, that our Canal Policy has triumphed, what I feel assured will be grateful to your feelings as a uniform friend, which I sincerely believe you have been, to the internal improvement of our common country. The celebration of its triumph was one of the grandest & proudest spectacles, of which the mind can form an idea: And though later men claim the merit & glory; yet those who, like yourself, laid the foundation of that Independance, without which this Canal would not have been, are likewise entitled to a moiety of the gratitude that is due for so great a national blessing.Wishing you most sincerely every blessing that can rationally be expected, to smooth & cheer the remainder of your remarkable life—I remain, Dr Sir, Your unfeigned friend,S Southwick